Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed September 28th, 2022 has been entered. Claims 1-9, 11-28, and 30-33 are currently pending in this application. Applicant’s amendments to the claims have failed to overcome the rejections previously set forth in the Non-Final Office Action dated July 1st, 2022.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-9, 13-24, 27, and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Liao et al. (U.S. 2017/0235224 A1), hereinafter Liao’224. (Liao’224 has an effective filing date of October 15th, 2014 through priority to Provisional U.S. Patent Application 62/063,934).
Regarding claims 1, 15, and 31, Liao'224 teaches a coloring photosensitive composition ([0010]) comprising: an oxime ester-based photopolymerization initiator containing a fluorine atom (photoinitiator C, [0010]; C-1-2; [0696]); a polymerizable compound having an ethylenically unsaturated double bond (Compound B, [0010]); an alkali-soluble resin (component A, [0010]); and a black pigment (component E, [0010]), and not comprising a compound represented by Formula (1-1) of the instant claim (see examples in Table 3 for full compositions), wherein: the  oxime ester-based photopolymerization initiator containing a fluorine atom (photoinitiator C, [0010]; C-1-2; [0696]) has at least one of a group containing a fluorine atom selected from an alkyl group having a fluorine atom and a group containing an alkyl group having a fluorine atom (see C-1-2; [0696]); in a case where a film having a film thickness after drying of 2.0 microns is formed using the coloring photosensitive composition, the optical density of the film at a wavelength of 365 nm (i-ray; [0661]) is 1.5 or more (greater than 3.0 at a thickness of 1 micron, [0658]; optical density at 2 microns would presumably be even higher). 
Liao'224 further teaches that a content of the black pigment is 29.1% to 90.0% by mass with respect to the total solid content of the coloring photosensitive composition. [A = 100 parts; B = 15 - 200 parts; C = 10 - 80 parts; D is liquid; E is 150 - 1200 parts; [0126]; F = 3 - 35 parts [0129]; G = 4 - 40 parts [0130]; H = 1 - 10 parts [0131]] [Minimum of E = E min / (A + B max + C max + E min + F max + G max + H max) = 150 / (100 + 200 + 80 + 150 + 35 + 40 + 10) = 150 / 515 = 29.1%] [Maximum of E = E max / (A + B min + C min + E max + F min + G min + H min) = 1200 / (100 + 15+ 10 + 1200 + 3 + 4 + 1) = 1200 / 1333 = 90.0%] This overlaps with the range of the instant claim for the values of 29.1% to 47.9% by mass.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have selected the solid mass contents of the components of the composition of Liao'224 such that the content of the black pigment E with respect to the total solid content is 29.1% to 47.9% by mass. Such content values are within the bounds of the disclosed invention of Liao'224. [In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)] (MPEP 2144.05)
	Liao'224 also teaches that the polymerizable compound having an ethylenically unsaturated double bond (Compound B, [0010]) is a compound represented by General Formula (Z-1) of the instant claim (caprolactone-modified dipentaerythritol hexaacrylate; [0258]).
	Regarding claims 2-5, Liao'224 further teaches that the group containing a fluorine atom (-O-CH2-CF2-CHF2; see C-1-2, [0696]) represents the group -ORX11, wherein RX11 has 3 carbon atoms and a terminal structure of -CHF2.
Regarding claims 6-8 and 20, Liao'224 further teaches that the oxime ester-based photopolymerization initiator containing a fluorine atom ( C-1-2; [0696]) includes a compound represented by Formula (1) of instant claim 7, wherein: Ar1 represents an aromatic hydrocarbon ring (benzene ring; see C-1-2, [0696]); Ar2 represents a naphthalene ring which may have a substituent  (naphthalene ring with substituent; see C-1-2, [0696]); R1 represents an aryl group having a group containing a fluorine atom (-Bz-O-CH2-CF2-CHF2; see C-1-2, [0696]); R2 and R3 each represent an alkyl group (methyl group and 2-ethylhexyl group, respectively; see C-1-2. [0696]); and a total number of fluorine atoms is 4.
Regarding claims 9 and 17, Liao'224 further teaches that the coloring photosensitive composition further comprises an oxime-based photopolymerization initiator other than the oxime-ester based photopolymerization initiator containing a fluorine atom (C-2, [0569]; other O-oxime compounds, [0569]).
Regarding claims 13 and 14, Liao'224 further teaches that the black pigment contains titanium black ([0613]).
Regarding claim 16, Liao'224 further teaches that the coloring photosensitive composition further comprises an alpha-aminoketone-based photopolymerization initiator (C-2, [0569]; non-O-acyloxime photoinitiators, [0569] and [0574]; Igracure 907, [0583]; see [0044] of applicant's specification). Liao'224 does not explicitly teach a ratio between the oxime-ester based photopolymerization initiator containing a fluorine atom (C-1, [0566]) and the alpha-aminoketone-based photopolymerization initiator (C-2, [0569]). However, Liao'224 does teach that, relative to 100 parts of resin (A), component group (C), which contains C-1 and C-2 ([0261]), is used in an amount of 10 to 80 parts by weight ([0596]), whereas C-1 is only used in an amount of 10 to 70 parts by weight ([0566]). In the absence of other limitations, this implies a potential amount usage range of 0 to 70 parts by weight of C-2, and therefor of the non-O-oxime photoinitiator. This translates to a ratio between the oxime-ester based photopolymerization initiator containing a fluorine atom (C-1, [0566]) and the alpha-aminoketone-based of between 1:0 and 1:7. This range overlaps with the claimed range for the values of 1:1.5 to 1:7.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have selected the amounts of the C-1 photoinitiator and the C-2 non-O-oxime compound, such as Igracure 907,  such that the ratio between C-1 and C-2 is between 1:1.5 and 1:7. Such a ratio is within the defined parameters of the disclosed invention of Liao'224. [In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)] (MPEP 2144.05)
Regarding claim 18, Liao'224 further teaches that the total mass of monochlorobenzene and methyl tert-butyl ether is 0 ppm with respect to the total mass of the coloring photosensitive composition (see examples in Table 3 for full compositions).
Regarding claims 19 and 24, Liao'224 further teaches that the composition is used for i-ray exposure ([0661]).
Regarding claims 21 and 22, Liao'224 further teaches a cured film using the coloring photosensitive composition which is a color filter ([0666]).
Regarding claim 23, Liao'224 further teaches a pattern forming method ([0657]) comprising: forming a coloring composition layer on a support, using the coloring photosensitive composition according to claim 1 ([0659]); exposing the coloring composition layer patternwise ([0661]); and removing the unexposed area of the coloring composition layer by development to form a colored pattern ([0663]).
Regarding claim 27, Liao'224 further teaches an image display device comprising the cured film according to claim 21 (liquid crystal display; [0667]).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Liao et al. (U.S. 2017/0235224 A1), hereinafter Liao’224, as applied to claims 1-9, 13-24, 27, and 31 above, and further in view of Toshimitsu et al. (U.S. 2010/0243970 A1), hereinafter Toshimitsu.
Regarding claim 11, Liao'224 further teaches the composition further comprising an organic pigment ([0613]), but is silent regarding the absorbance ratios of the instant claim.
Toshimitsu teaches that it is well known in the art of black matrices (such as that of Liao'224) that it is desirable to have a high and uniform light-blocking effect over the entire visible light wavelength range ([0057]), while having low absorption in the infrared wavelength region so as to reduce the accumulation of heat ([0011]). In terms of the ratios of the instant claim, uniform visible light blocking equates to an A/B ratio around 1, and high visible light blocking with low infrared absorption equates to a large (at least greater than 1) C/D ratio value.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have designed the black matrix composition of Liao'224 to have high and uniform light-blocking effect over the entire visible light wavelength range and low absorption in the infrared wavelength region, as these are known to be desirable characteristics of a black matrix. In terms of the ratios of the instant claim, this would translate to and A/B value around 1, and a high C/D value (at least greater than 1). It would have further been obvious to find optimal ranges for these conditions of "uniform" and "low" as relative to "high", such as 0.3 to 3 and greater than 5, respectively. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (MPEP 2144.05 (II) (A))

Claim 25, 26, and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Liao et al. (U.S. 2017/0235224 A1), hereinafter Liao’224, as applied to claims 1-9, 13-24, 27 and 31 above, and further in view of Applicant’s discussion of the prior art in the specification.
Regarding claims 25, 26, and 28, Liao does not teach the use of the photosensitive resin composition in a light shielding film in an infrared filter, a solid-solid state imaging device, or an infrared sensor.
In the Background of the Invention section of the Applicant's specification, Applicant states that it is known that a color filter is essential for a solid-state imaging device. The solid-state image device or the image display device may generate noise by reflection of visible light in some cases. Accordingly, it has been facilitated to inhibit the generation of noise by providing a light shielding film for the solid-state imaging device or the image display device. As a method for manufacturing such a color filter or a light-shielding film, a method including forming a coloring composition layer using a coloring photosensitive composition including a colorant, a polymerizable compound, a photopolymerization initiator, and an alkali-soluble resin, and exposing and developing the coloring composition layer to form a pattern is known. See Paragraphs [0002] and [0003] of the Applicant's specification. It is also well known in the art to utilize a photosensitive resin composition comprising a black pigment to form a light shielding film in an infrared filter and an infrared sensor.
It would have been obvious to one of ordinary skill in the art to form a light shielding film in an infrared filter, a solid-state imaging device, or an infrared sensor utilizing the photosensitive resin composition  of Liao'223 because it is taught that such a photosensitive resin composition is useful for forming a light shielding pattern having good resolution, good heat resistance, and good reliability under high temperature and high humidity ([0002] of Liao'224), and it is known in the art that such a light shading pattern is useful as a light shielding film in an infrared filter, a solid-state imagining device, or an infrared sensor, as well as a black matrix in a liquid crystal display ([0002] of Liao'224).

Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Liao et al. (U.S. 2017/0235224 A1), hereinafter Liao’224, as applied to claims 1-9, 13-24, 27, and 31 above, and further in view of Aoyanagi et al. (JP2014041301A), hereinafter Aoyanagi.
Regarding claim 30, Liao'224 further teaches that the black pigment (component E, [0613]) contains titanium black ([0613]),  but is silent on the specific surface area of the titanium black.
Aoyanagi teaches a known coloring photosensitive composition (Page 4, Para. 6) comprising: an oxime ester-based (see Page 12, para. 5) photopolymerization initiator (Page 4, Para. 6); a polymerizable compound having an ethylenically unsaturated double bond (Page 4, Para. 6); an alkali-soluble (see Page 7, Para. 6) resin (Page 4, Para. 6); and a colorant (Page 4, Para. 6), wherein the colorant includes a black pigment (Page 15, Para. 11) containing titanium black (Page 18, para 5);  the polymerizable compound having an ethylenically unsaturated double bond is at least one compound selected from the group consisting of a compound represented by General Formula (Z-4) of the instant claim and a compound represented by General Formula (Z-5) of the instant claim (Page 2 of original JP version), and a content of the colorant is 20% to 45% by mass with respect to the total solid content of the coloring photosensitive composition (Page 18, Para. 10). Aoyanagi further teaches that "The specific surface area of the titanium black is not particularly limited, but the water repellency after the surface treatment of the titanium black with a water-repellent agent has a predetermined performance. Therefore, the value measured by the BET method is usually 5 to 150 m. 2 / g approximately, and preferably from 20 to 100 m 2 / g approximately." (Page 18, Para 8)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have selected/designed the titanium black in the composition of Liao'224 to have a specific surface area measured by the BET method of 5 m2/g to 150 m2/g, per the teachings of Aoyanagi. The composition of Aoyanagi is analogous to the composition of Liao as shown above, and Liao is silent on such details of the titanium black. Thus, one of ordinary skill would have looked to art such as Aoyanagi for guidance in determining/selecting features such as the specific surface area of the titanium black of Liao'224.

Claim 32 is rejected under 35 U.S.C. 103 as being unpatentable over Liao et al. (U.S. 2017/0235224 A1), hereinafter Liao’224, as applied to claims 1-9, 13-24, 27, and 31 above, and further in view of Kaneko (JP2010168539A).
Regarding claim 32, Liao'224 further teaches that the alkali-soluble resin (A) may include a resin such as an acrylic resin ([0239]), but is silent on further details.
Kaneko teaches a known acrylic acid polymer obtained by polymerizing monomer components including a compound represented by General Formula (ED2) of the instant claim (Page 1, Para. 1; see depiction of formula 1 in original Japanese version), which is suitable for various uses such as a curable resin composition and a colorant dispersion composition (analogous to the composition of Liao'224; see [0656] of Liao'224). Kaneko further teaches that resins having a ring structure in the main chain (such as the aforementioned) "are excellent in durability, particularly heat resistance, and are useful materials used in various fields from engineering plastics to optical materials and resist materials." (Page 1, Para. 3).
It would have been obvious to one of ordinary skill in the art before the effective filing dated of the claimed invention to have selected the acrylic resin of the alkali-soluble resin (A) of Liao'224 to include a structural unit derived from a monomer represented by formula (1) of Kaneko (which is identical to General Formula (ED2) of the instant claim), per the teachings of Kaneko. Liao'224 does not disclose any limitations on the disclosed acrylic resin, and Kaneko teaches that the resulting polymer would have a ring structure in the main chain, thereby having a high heat resistance (Page 2, Para. 5 of Kaneko).

Claim 33 is rejected under 35 U.S.C. 103 as being unpatentable over Liao et al. (U.S. 2017/0235224 A1), hereinafter Liao’224, as applied to claims 1-9, 13-24, 27, and 31 above, and further in view of Lee et al. (KR20140103372A), hereinafter Lee.
Regarding claim 32, Liao'224 further teaches that the alkali-soluble resin (A) may include a resin such as an acrylic resin ([0239]), but is silent on further details.
Lee teaches a known coloring photosensitive composition (Page 2, Para. 6) comprising: a photosensitive initiator; a polymerizable compound having an ethylenically (see Page 4, Para. 9) unsaturated double bond; an alkali-soluble resin (copolymer; see 4th to last paragraph of page 2); and a colorant (Page 2).  Lee further teaches that the copolymer comprises "(1-2) a structural unit derived from an aromatic ring-containing ethylenically unsaturated compound" (5th to last paragraph of Page 2), such as "p-nonylphenoxypolyethylene glycol (meth) acrylate" (Page 3, Para. 2), the inclusion of which benefits chemical resistance (Page 3, para. 5).
It would have been obvious to one of ordinary skill in the art before the effective filing dated of the claimed invention to have selected the acrylic resin of the alkali-soluble resin (A) of Liao'224 to include a structural unit derived from an aromatic ring-containing ethylenically unsaturated compound, such as p-nonylphenoxypolyethylene glycol (meth) acrylate, in view of the teachings of Lee. Liao'224 does not disclose any limitations on the disclosed acrylic resin, and Lee teaches that the inclusion of such a structural unit would be advantageous from the viewpoint of chemical resistance. P-nonylphenoxypolyethylene glycol (meth) acrylate meets the limitations of Formula (X) of the instant claim.

Allowable Subject Matter
Claim 12 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed September 28th, 2022 have been fully considered but they are not persuasive. 
Applicant argues that “the claimed polymerizable compound contained in the coloring photosensitive composition does not have an acidic group” and that “Liao discloses pentaerythritol triacrylate, dipentaerythritol pentaacrylate, or a monoester compound containing a carboxyl group formed by a diacid such as malonic acid, as the specific examples of the compound (B-1) having an acidic group.” While the sub-component (B-1) as disclosed by Liao does have an acidic group, the component (B) as a whole (“compound having an ethylenically unsaturated group”) “can further contain other compounds (B-2) having an ethylenically unsaturated group.” ([0254] of Liao) Furthermore, a disclosed example of compound (B-2), caprolactone-modified dipentaerythritol hexaacrylate, meets the limitations of the claimed General Formula (Z-1).
For this reason, amended claim 1, and dependents thereof, remain rejected in view of Liao’224 (and others).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicholas E Brown whose telephone number is (571)270-3631. The examiner can normally be reached Monday-Friday 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith can be reached on (571) 272-1166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Nicholas E Brown/         Examiner, Art Unit 1737                                                                                                                                                                                                                                                                                                                                                                                                       /DUANE SMITH/Supervisory Patent Examiner, Art Unit 1737